UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7079



SHERMAN DARRELL PAYNE-EL,

                                            Petitioner - Appellant,

          versus


AL   HAYNES,  Warden;  FEDERAL  CORRECTIONAL
INSTITUTE - MORGANTOWN; UNITED STATES PAROLE
COMMISSION,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-02-183-1)


Submitted:   March 26, 2004                 Decided:   July 27, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman Darrell Payne-El, Appellant Pro Se. Shawn Angus Morgan,
OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Sherman Darrell Payne-El appeals the district court’s

order denying his petition for writ of habeas corpus filed pursuant

to 28 U.S.C. § 2241 (2000).        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See Payne-El v. Haynes, No. CA-02-183-1

(N.D.W. Va. June 25, 2003). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -